Name: Council Directive 94/64/EEC of 14 December 1994 amending the Annex to Directive 85/73/EEC on the financing of veterinary inspections and controls of animal products covered by Annex a to Directive 89/662/EEC and by Directive 90/675/EEC
 Type: Directive
 Subject Matter: animal product;  agricultural policy;  trade;  cooperation policy;  financing and investment
 Date Published: 1994-12-31

 Avis juridique important|31994L0064Council Directive 94/64/EEC of 14 December 1994 amending the Annex to Directive 85/73/EEC on the financing of veterinary inspections and controls of animal products covered by Annex a to Directive 89/662/EEC and by Directive 90/675/EEC Official Journal L 368 , 31/12/1994 P. 0008 - 0009 Finnish special edition: Chapter 3 Volume 64 P. 0232 Swedish special edition: Chapter 3 Volume 64 P. 0232 COUNCIL DIRECTIVE 94/64/EC of 14 December 1994 amending the Annex to Directive 85/73/EEC on the financing of veterinary inspections and controls of animal products covered by Annex A to Directive 89/662/EEC and by Directive 90/675/EECTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 85/73/EEC of 29 January 1985 on the financing of veterinary inspections and controls of animal products covered by Annex A to Directive 89/662/EEC and by Directive 90/675/EEC (1), and in particular Article 6 (1) and (2) thereof, Having regard to the proposal from the Commission, Whereas, for products of animal origin other than meat referred to in Directive 64/433/EEC (2), Directive 71/118/EEC (3) and Directive 72/462/EEC (4), it remains to lay down the necessary detailed rules for ensuring the financing of veterinary inspections; Whereas, for meat from third countries, a link should be established with the date as from which agreements should be concluded on the reduced frequency of physical checks on consignments of certain products to be imported from third countries, under Directive 90/675/EEC (5), HAS ADOPTED THIS DIRECTIVE: Article 1 Chapter II of the Annex to Directive 85/73/EEC is hereby amended as follows: (a) Point 2 shall be replaced by the following: '2. However, for imports from any of the countries which as at 31 December 1994 have begun exploratory talks with the Community with a view to concluding a comprehensive agreement on the equivalence of veterinary guarantees (animal health and public health) based on the principle of reciprocal treatment, Member States may, until such an agreement is concluded or until 30 June 1995 at the latest, maintain the reduced level of fees which they applied as at 1 January 1994. This reduction may not exceed 55 % of the standard levels referred to in point 1. The amount of the fee to be charged on imports from any of the third countries referred to in the first subparagraph will be fixed, following the conclusion of the comprehensive equivalence agreement with the said third country, by the procedure referred to in point 3, taking into account the following principles: - the frequency level of checks, - the level of the fee applied by the said third country to imports originating in the Community, - abolition of other charges levied by the third country, such as compulsory loading or collection of a health bond.'; (b) point 4 shall be deleted. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than two days after the date of its publication in the Official Journal of the European Communities. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The methods of making such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 4 This Directive is addressed to the Member States. Done at Brussels, 14 December 1994. For the Council The President J. BORCHERT (1) OJ No L 32, 5. 2. 1985, p. 14. Directive as last amended by Directive 93/118/EEC (OJ No L 340, 31. 12. 1993, p. 15).(2) OJ No L 121, 29. 7. 1964, p. 2012/64. Directive as last amended by Directive 92/5/EEC (OJ No L 57, 2. 3. 1992, p. 1).(3) OJ No L 55, 8. 3. 1971, p. 23. Directive as last amended by Directive 92/116/EEC (OJ No L 62, 15. 3. 1993, p. 1).(4) OJ No L 302, 31. 12. 1972, p. 28. Directive as last amended by Regulation EEC No 1601/92 OJ No L 173, 27. 6. 1992, p. 13.(5) OJ No L 158, 25. 6. 1994, p. 41.